Name: Commission Regulation (EEC) No 3512/88 of 10 November 1988 on the supply various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 88 Official Journal of the European Communities No L 307/9 COMMISSION REGULATION (EEC) No 3512/88 of 10 November 1988 on the supply various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on allocation of food aid, the Commission has allocated to certain countries 900 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for thfc carrying-out of this measures in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into forge on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7. 1988 , p. 7 . V) OJ No L 136, 26. 5. 1987, p . 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . / No L 307/ 10 Official Journal of the European Communities 12. 11 . 88 ANNEX LOT A 1 . Operation No ('): 938/88  Commission Decision of 8 June 1988 1 2 . Programme : 1988 1 3 . Recipient : Honduras 4. Representative of the recipient (8) : M. F. Figueroa, Ministro del Plan, Apdo Postal 1327, ComayagÃ ¼ela DC, Honduras, Telex 1222. Copy : M. Zapata, Ambassade du Honduras, 3, avenue des Gaulois, B-1040 Brussels, Tel . : 734 00 00) 5 . Place or country of destination : Honduras 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) (6) Q : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 600 tonnes 9. Number of lots : one 10. Packaging and marking (') : 25 kilograms ; in containers (Official Journal of the European Commu ­ nities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3)) Supplementary markings on the packaging : 'ACCIÃ N N ° 938/88 / LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market limited to the United Kingdom, Ireland and Denmark The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Puerto Cortes 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12 to 27 . December 1988 18 . Deadline for the supply : 12. February 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (3) : 28 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 December 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27 December 1988 to 12 January 1989 (c) deadline for the supply : 26 February 1989 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B- 1 049 Brussels (Telex : AGREC 22037 B) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 14 October 1988 fixed by Commission Regulation (EEC) No 3147/88 (OJ No L 281 , 14. October 1988 , p. 13) 12. 11 . 88 Official Journal of the European Communities No L 307/ 11 LOT B 1 . Operation No (') : 243/88  Commission Decision of 15 October 1987 2. Programme : 1987 3 . Recipient : Ecuador 4. Representative of tiie recipient (10) : Ambassade de l'Equateur, 70, chaussÃ ©e de Charleroi, B- 1 060 Bruxelles 5 . Place or country of destination : Ecuador 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) : See list published in Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, page 4 (under I.l.B.l to I.1.B.3) 8 . Total quantity : 300 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 4 and 6, I.1.B.4 and I.l.B.4.3. Supplementary markings on the packaging : 'ACCIÃ N N? 243/88/DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / PARA DISTRIBUCIÃ N GRATUITA' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  ¦ 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12 to 27 December 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders (3) : 28 Novemberl988 at 12 noon 21. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 December 1988 at 12 noon (b) period for making the goods available at the port of shipment : 27 December 1988 to 12 January 1989 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (4): Refund applicable on 14 October 1988 fixed by Commission Regulation (EEC) No 3147/88 (OJ No L 281 , 14.10. 1988 , p. 30) No L 307/ 12 Official Journal of the European Communities 12. 11 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, prefereably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (4) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. ( ®) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. Q Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin. (') Commission delegate to be contacted by the successful tenderer : M. Cerini, Bureau CEE a San Jose, Apartado 836, Centro colÃ ³n, 1007 San JosÃ ©, Costa Rica, Tel . 33 27 55, Telex 3482 CEE AC Cr. (9) Should containers be used at the stage of delivery free at port of shipment, on FCL/FCL or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, pursuant to Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87, the supplier is responsible for loading the containers on board of the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges. Should containers be used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal, at a stage where the stuffing of the containers can be done immediately at the recipient's costs . The supplier shall not bear any cost pertaining tot the use of the containers. (10) Commission delegate to be contacted by the sucessful tenderer : Delegacion de la comision en Caracas Avenida Orinoco, Las Mercedes, Apartado 67076, Las Americas 1061 Caracas, Venezuela, Telex 27298. COMEU VC.